Citation Nr: 1400199	
Decision Date: 01/02/14    Archive Date: 01/16/14

DOCKET NO.  10-36 378A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Roanoke, Virginia


THE ISSUES

1.  Entitlement to an initial compensable rating for chronic hiccups.

2.  Entitlement to service connection for a sleep disorder, to include sleep apnea.


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

Jonathan Tracy, Associate Counsel



INTRODUCTION

The Veteran had active military service from May 2002 to December 2005. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from March 2009 and November 2012 rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) Roanoke, Virginia.

In March 2013, the Veteran testified at a hearing before the undersigned Veterans Law Judge.  A transcript of the hearing has been associated with the claims file.

The Veteran was awarded a rating of 10 percent for service-connected gastrointestinal reflux disease (GERD) in a rating decision in May 2013.  The Veteran submitted a notice of disagreement; however, an appeal has not been perfected and is therefore not currently before the Board.  

In May 2013, the Board remanded the present matter for additional development.  The Board is satisfied that there has been substantial compliance with the remand directives related to the claim for an increased rating for chronic hiccups and the Board may proceed with review.  Stegall v. West, 11 Vet. App. 268 (1998).  However, there has not been substantial compliance with the remand directives related to the claim for service connection for a sleep disorder.  Id.

The Board notes that the RO issued a Statement of the case regarding the claim for a higher rating for hiccups in May 2013.  A written statement from the Veteran received in July 2013 adequately perfects the appeal of that issue as the Veteran noted that he had been discharged from the military for hiccups, and that if the military had found him disabled then why does the VA not consider his medical condition grave enough to warrant a higher rating?

The issue of service connection for sleep apnea is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

The Veteran's service-connected chronic hiccups are manifested by attacks that occur 1 to 2 times daily, but are not manifested by complete or moderate incomplete paralysis of any of the cranial nerves.


CONCLUSION OF LAW

The criteria for a compensable disability rating for service-connected chronic hiccups have not been met.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 3.159, 3.321, 4.3, 4.7, 4.124a, Diagnostic Codes 8205-8299 (2013).


REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Duties to Notify and Assist

Upon receipt of a complete or substantially complete application for benefits and prior to an initial unfavorable decision on a claim, VA is required to notify the appellant of the information and evidence not of record that is necessary to substantiate the claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159(b); Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006).  

Notice must inform the claimant of any information and evidence not of record (1) that is necessary to substantiate the claim; (2) that VA will seek to provide; and (3) that the claimant is expected to provide.  Pelegrini v. Principi, 18 Vet. App. 112 (2004).  In rating cases, a claimant must be provided with information pertaining to the assignment of disability ratings (to include the criteria for all higher ratings for a disability), as well as information regarding the effective date that may be assigned.  Dingess v. Nicholson, 19 Vet. App. 473 (2006).

The RO provided the appellant pre-adjudication notice by a letter dated in December 2008.  The content of the notice letter complied with the requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b).  With respect to the Dingess requirements, the letter included notice of what type of information and evidence was needed to establish a disability rating, as well as notice of the type of evidence necessary to establish an effective date.  Accordingly, the duty to notify has been fulfilled. 

VA is also required to make reasonable efforts to help a claimant obtain evidence necessary to substantiate a claim.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159(c).  This "duty to assist" contemplates that VA will help a claimant obtain records relevant to a claim, whether or not the records are in Federal custody, and that VA will provide a medical examination or obtain an opinion when necessary to make a decision on the claim.  38 C.F.R. § 3.159(c)(4).

In this instance, the claims file contains the Veteran's service treatment records, VA treatment records, private treatment records, and lay statements in support of his claim.  The Board has reviewed the file for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claim for which VA has a duty to obtain; therefore appellate review may proceed without prejudicing him.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The Board has also reviewed records on Virtual VA and the Veterans Benefits Management System (VBMS).

In addition, the RO arranged for a contracted VA examination in October 2012.  The Board finds that the examination obtained in this case was adequate, as it provided findings relevant to the criteria for rating the Veteran's chronic hiccups.  Nieves-Rodriguez v. Peake, 22 Vet. App. 295 (2008).  The claims file was reviewed by the examiner.

VA has substantially complied with the notice and assistance requirements and the appellant is not prejudiced by a decision on the claim at this time.


II.  Legal Criteria, Factual Background, and Analysis

A.  Criteria of Disability Evaluations 

Disability ratings are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule) and are intended to represent the average impairment of earning capacity resulting from disability.  38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  Disabilities must be reviewed in relation to their history.  38 C.F.R. § 4.1.  Other applicable, general policy considerations are: interpreting reports of examination in light of the whole recorded history, reconciling the various reports into a consistent picture so that the current rating may accurately reflect the elements of disability, 38 C.F.R. § 4.2; resolving any reasonable doubt regarding the degree of disability in favor of the claimant, 38 C.F.R. § 4.3; where there is a question as to which of two evaluations apply, assigning a higher of the two where the disability picture more nearly approximates the criteria for the next higher rating, 38 C.F.R. § 4.7; and, evaluating functional impairment on the basis of lack of usefulness, and the effects of the disabilities upon the person's ordinary activity, 38 C.F.R. § 4.10.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).

Where the appellant has expressed dissatisfaction with the assignment of an initial rating following an initial award of service connection for that disability, separate ratings can be assigned for separate periods of time based on the facts found - a practice known as "staged" ratings.  Fenderson v. West, 12 Vet. App. 119 (1999).  The pendency of the issue in this instance dates to the original claim for service connection.  Id.  Consequently, the Board will evaluate the Veteran's disability as a claim for a higher evaluation of the original award.

The Board has reviewed all the evidence in the Veteran's claims file.  Although the Board has an obligation to provide adequate reasons and bases supporting this decision, there is no requirement that the evidence submitted by the Veteran or obtained on his behalf be discussed in detail.  Rather, the Board's analysis below will focus specifically on what evidence is needed to substantiate the claim and what the evidence in the claims file shows, or fails to show, with respect to the claim.  See Gonzales v. West, 218 F.3d 1378, 1380-81 (Fed. Cir. 2000); Timberlake v. Gober, 14 Vet. App. 122, 128-30 (2000).

B.  Rating Criteria for Chronic Hiccups

Chronic hiccups is a disability that is not specifically listed in the Rating Schedule.  When a disability is not specifically listed in the Rating Schedule, it may be rated under a closely related injury in which the functions affected and the anatomical localization and symptomatology are closely analogous.  38 C.F.R. § 4.20.

The Veteran's chronic hiccups has been rated noncompensable under 38 C.F.R. § 4.124a, Diagnostic Code 8299-8210.  When a particular disability is not listed among the diagnostic codes, a code ending in "99" is used; the first two numbers are selected from the portion of the schedule most approximating a claimant's symptoms.  38 C.F.R. § 4.27.  In this case, as the Veteran's chronic hiccups is not assigned a specific number, Code 8299 is applied to allow for rating the disability with other diseases of the nervous system.  Hyphenated diagnostic codes are used when a rating under one diagnostic code requires use of an additional diagnostic code to identify the specific basis for the evaluation assigned.  38 C.F.R. § 4.27.  In this case, Diagnostic Code 8299 refers to nervous disorders in general, while the more specific 8210 refers to paralysis of the cranial nerves. 

Under Diagnostic Codes 8205, 8210, and 8212 incomplete, moderate paralysis of the cranial nerve is assigned a 10 percent rating.  Incomplete, severe paralysis of the cranial nerve is assigned a 30 percent rating.  Complete paralysis of the cranial nerve is assigned a 50 percent rating, the highest possible under this Code.  These ratings are dependent upon the extent of sensory and motor loss to organs of voice, respiration, pharynx, stomach and heart.  38 C.F.R. § 4.124a, Diagnostic Code 8210, Note.

Under Diagnostic Codes 8207, 8209, and 8211 complete paralysis of the cranial nerve warrants a 30 percent rating, severe incomplete paralysis warrants a 20 percent rating, and moderate incomplete paralysis warrants a 10 percent rating.  These ratings are dependent upon the relative loss of innervation of facial muscles.  38 C.F.R. § 4.124a, Diagnostic Code 8207, Note.

The words "moderate" and "severe" are not defined in 38 C.F.R. § 4.120-4124a.  Rather than applying a mechanical formula, the Board must evaluate all of the evidence for "equitable and just decisions."  38 C.F.R. § 4.6.  In applying the schedular criteria for rating nerve disabilities, the term "incomplete paralysis" indicates a degree of lost or impaired function substantially less than the type pictured for complete paralysis given with each nerve, whether due to varied level of the nerve lesion or to partial regeneration.  38 C.F.R. § 4.124a.  When the involvement is wholly sensory, the rating should be for the mild, or at most, the moderate degree.  Id.

C.  Analysis

The Veteran claimed that he began experiencing chronic hiccups in 2002, during his time in service.  Service treatment records show that the Veteran was diagnosed with intractable hiccups in June 2005.  Records from June 2005 also showed that his hiccups precluded him from physical training and field deployments.  There is a memorandum from the Veteran's commander indicating that the hiccups hindered his ability to perform.  The commander also indicated that the Veteran suffered from hiccups for extended periods of time every day.  The Veteran was medically discharged from the Army due to intractable hiccups.  The medical board report notes that the Veteran did not manifest hiccups during a two hour examination.  

The Veteran underwent a contracted VA examination in October 2012.  The Veteran was diagnosed with chronic hiccups as a cranial nerve condition.  The symptoms are described as "idiopathic hiccups refractory to medical treatment."  The Veteran described having attacks of hiccups 1 to 2 times a day lasting 1 to 5 hours.

Upon examination, muscle strength testing for cranial nerves V to XII were all found to be normal.  The examiner concluded that none of the nerves were affected by the hiccups.  The examiner also noted that the Veteran did not have "any other pertinent physical findings, complications, signs, and/or symptoms related to any conditions" listed in the diagnosis.  The examiner concluded that Veteran's cranial nerve condition did not impact his ability to work.  

The Veteran has not received any treatment from VA facilities.  However, he has been seen by a private treatment facility for several conditions, including "heartburn/GERD with associated chronic hiccups."  The Board notes that the Veteran was awarded service connection for GERD in a rating decision dated in May 2013.

The private treatment records show treatment for GERD with hiccups from February 2011 through June 2013.  In an entry dated in February 2011, the Veteran's condition was noted and the note indicates that "anti-acid and reflux precautions were reviewed" to help the Veteran treat the condition.  The entry indicated that the Veteran suffered from hiccups 2 to 3 times a week and that he was "minimally responsive" to home treatment, including Tums and milk.

He was seen again in October 2011 and his chronic hiccups were again reported.  However, the note did not indicate how often the Veteran reported experiencing hiccups.

Since that time, he has been seen periodically, most recently in June 2013 and chronic hiccups is always mentioned as a current problem, but in no other entry is it mentioned specifically or is treatment discussed in detail.

The Board also considered lay evidence in the record.  The Veteran's mother-in-law provided a written statement in December 2011.  She reported that the Veteran suffers from chronic hiccups on a daily basis and "they go for hours on end without any way to stop them."  She also wrote: "I also witnessed how at time[s] he seems depressed because he cannot play with his children...because he cannot breathe due to the hiccups.  He often complains that his chest hurts and that food always comes back up.  Sometimes he stated he could not sleep all night because of the hiccups."

The Veteran's wife also provided a written statement in December 2011.  She wrote that the Veteran's "hiccups can start at any time and can often go on for 24 hours nonstop.  He cannot sleep and has frequent heartburn and chest pains.  I even witnessed him vomit repeatedly because of the constant hiccupping."

The Veteran asserted in his VA Form 9 dated in September 2010 that his hiccups continue for "hours/days at a time."  He also claimed that it resulted in chest pains, nausea, extreme heartburn, vomiting, stomachaches, and headaches.  He also claimed that he has problems sleeping and wakes up often due to the hiccups.  At the hearing in March 2013, the Veteran alleged that he suffers from hiccups every day.  He claimed that they last for three hours and then will stop but will come back after he eats or drinks something.  He also mentioned not being able to engage in physical activities or play with his kids because of the hiccups.  He explained that his doctors have tried putting him on diets and telling him to take Tums or Maalox, but nothing has worked.  The Veteran did not manifest hiccups during the hearing.

The Veteran and his wife and mother-in-law are competent to testify on factual matters of which they have first-hand knowledge.  Washington v. Nicholson, 19 Vet. App. 362 (2005).  Their statements describing his symptoms are considered to be competent evidence.  King v. Shinseki, 700 F .3d 1339, 1344 (Fed.Cir.2012) (quoting Buchanan v. Nicholson, 451 F.3d 1331, 1335 (Fed.Cir.2006)).  These statements, however, must be viewed in conjunction with the medical evidence as required by the rating criteria.

In weighing the evidence, the Board considered the lay evidence, the private treatment records, and the contracted VA examination.  The lay evidence describes symptoms that are somewhat more severe than the symptoms mentioned in the medical evidence.  The Veteran reported sometimes experiencing multiple hiccup attacks in a day and his wife reported attacks that can last all day.  However, the private medical records indicate that the Veteran experiences attacks 2 to 3 times a week.  The lay evidence also mentioned symptoms that are associated with the Veteran's service-connected GERD, which is not currently before the Board.  Regardless of the discrepancy between the medical evidence and the lay evidence, even if the Veteran suffers more attacks than mentioned in the private medical records, the evidence does not warrant an increased rating.

The evidence of record indicates that the Veteran does not suffer from any paralysis of the cranial nerves.  There is no evidence of complete, severe, or moderate level of paralysis in any of the treatment records or at the examination.  Further, there is no lay assertion of paralysis.  Therefore, a compensable rating under DC 8205-8299 is not warranted.

IV.  Other Considerations

Finally, an extraschedular evaluation is for consideration where service-connected disabilities present an exceptional or unusual disability picture with marked interference with employment or frequent periods of hospitalization that render impractical the application of the regular schedular standards.  38 C.F.R. § 3.321(b)(1).  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  See Thun v. Peake, 22 Vet. App. 111, 115 (2008).  If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment and frequent periods of hospitalization.  Id. at 115-116.  When those two elements are met, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

While hiccups are not specifically addressed in the rating schedule, there is no evidence of marked interference with employment or frequent periods of hospitalization.  The Veteran has not claimed, and there is no evidence in the file, that the Veteran's chronic hiccups have presented a marked interference with his employment.  The record indicates that he works as a military contractor.  In fact, a note dated in June 2013 in the private outpatient records indicate he recently was deployed to Afghanistan.  Further, the discussion above reflects that the Veteran has not asserted ever having been hospitalized for chronic hiccups.  While he has received periodic treatment since his time in service, this has always been on an outpatient basis.  Thus, consideration of an extraschedular rating is not warranted.  38 C.F.R. § 3.321(b)(1).

A total rating for compensation based on individual unemployability (TDIU) is an element of all appeals of an initial rating.  Rice v. Shinseki, 22 Vet. App. 447 (2009).  Entitlement to TDIU is raised where a Veteran: (1) submits evidence of a medical disability; (2) makes a claim for the highest rating possible; and (3) submits evidence of unemployability.  Roberson v. Principi, 251 F.3d 1378 (Fed. Cir. 2001).  However, TDIU is not raised in an increased rating claim unless the Roberson requirements are met.  Jackson v. Shinseki, 587 F.3d 1106 (Fed. Cir. 2009).  The treatment records indicate that the Veteran currently works for a military contractor.  A claim for TDIU has not been raised in the record.


ORDER

Entitlement to an initial compensable rating for chronic hiccups is denied.


REMAND

The Veteran contends that he has a sleep disorder, to include sleep apnea, that is related to his military service.  Regrettably, a remand is necessary for further development.  In May 2013, the Board previously remanded the issue for a VA examination to determine whether the Veteran has a sleep disorder, to include sleep apnea.  The Veteran's STRs reflect a diagnosis of insomnia and he has a post-service diagnosis of a sleep disorder from a private treatment center.  As the Veteran's STRs show that he reported sleeping problems secondary to his service-connected chronic hiccups, if a sleep disorder is diagnosed, medical opinions on both direct and secondary bases are needed.

The record indicates that after the prior remand the examination was cancelled.  In reviewing the file, the Board notes that the Compensation and Pension Examination Inquiry document dated in August 2013 indicates the wrong home address for the Veteran.  The RO used a different address to notify the Veteran of the rating decision dated in May 2013 and the supplemental statement of the case in October 2013.  Unfortunately, it appears an older address was used for the examination request.  Therefore, a new examination should be scheduled and the Veteran should be notified using the correct address.

Accordingly, the case is REMANDED for the following action:

1.  Attempt to obtain the Veteran's current address.  Evidence in the file indicates that the RO used the correct address to send the May 2013 rating decision and the October 2013 supplemental statement of the case, which is different than the address listed in the August 2013 Compensation and Pension Examination Inquiry form.  

2.  Then, accord the Veteran an appropriate VA examination to determine the nature, extent, and etiology of any diagnosed sleep disorder, to include sleep apnea, that he may have. His claims file, including a copy of this remand, must be made available to the examiner for review in connection with the examination. A notation to the effect that this review has taken place should be made in the evaluation report. All indicated tests including a sleep study should be conducted, and the reports of any such studies should be incorporated into the examination report to be associated with the claims file.

The examiner is requested to obtain a detailed history of the Veteran's symptoms as observed by him and others since service, review the record, and offer an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of approximately 50 percent), or less likely than not (i.e., probability less than 50 percent) that any diagnosed sleep disorder, to include sleep apnea, shown on examination had its clinical onset in service or is otherwise related to service.

If the Veteran is found to have a sleep disorder, to include sleep apnea, the examiner should also address whether the diagnosed disorder is more likely than not, at least as likely as not, or less likely than not caused or aggravated (permanently worsened beyond normal progression) by the service-connected chronic hiccups. 

In answering these questions, the examiner should address the STRs showing insomnia related to hiccups and/or anxiety and the Veteran's reports of sleeping problems.

A complete rationale should be given for all opinions and conclusions expressed. If the examiner must resort to speculation to render the requested opinion, he/she must state what reasons, with specificity, that this question is outside the scope of a medical professional conversant in VA practices.

3.  Ensure that the examination report complies with (answer the questions posed in) this Remand. If the report is insufficient, it should be returned to the examiner for corrective action, as appropriate.

4.  Then, readjudicate the issue of service connection for a sleep disorder, to include sleep apnea, on appeal. If the benefit remains denied, the Veteran should be provided a supplemental statement of the case and given an appropriate opportunity to respond. The case should then be returned to the Board for further consideration.

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



______________________________________________
MICHAEL MARTIN
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


